DETAILED ACTION
This action is in response to Applicant’s response filed May 05, 2022 and telephonic authorization given on May 11, 2022 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1-20 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Griffith (Reg. No. 44,137) on May 11, 2022.
The application has been amended as follows: 
Please replace the original claim with the new versions as follows:
1. (Currently amended) A system comprising:
	a database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause:
	identifying a first one of a plurality of components as comprising a first set of data elements, the components sharing a plurality of data records stored in a shared cache;
	identifying a second one of the components as comprising a second set of data elements; 
	determining that at least one data element of the second set of data elements is different from at least one data element of the first set of data elements;
	identifying, responsive to determining that the at least one data element of the second set of data elements is different from the at least one data element of the first set of data elements and using the shared cache, a first one of the shared records as being associated with the first component and the second component, the first shared record comprising shared record data corresponding to the first set of data elements and the second set of data elements;
	updating the shared record data responsive to:
		determining that the at least one data element of the second set of data elements and the at least one data element of the first set of data elements map to corresponding shared record data of the first shared record, and
		the determining that the at least one data element of the second set of data elements is different from the at least one data element of the first set of data elements;
	determining, using the shared cache, that the first shared record is valid; 
	responsive to determining that the first shared record is valid, displaying at a display device: 
		the first component, the displayed first component providing at least a first portion of the shared record data, and
		 the second component, the displayed second component providing at least a second portion of the shared record data;
	determining, using the shared cache, that a second one of the shared records is invalid; and
	processing, responsive to determining that the second shared record is invalid, an indication to update the second shared record.

2. (Currently amended) The system of claim 1, the database system further configurable to cause:
	identifying, using the shared cache, the second shared record as being associated with the first component and the second component; and
	
	
	providing the updated second shared record to the shared cache.
		
3. (Original) The system of claim 1, wherein maintaining the shared cache comprises:
	processing, using the shared cache, a first request for shared record data corresponding to the first set of data elements;
	processing, using the shared cache, a second request for shared record data corresponding to the second set of data elements;
	identifying the first shared record;
	generating a combined data request based on the first request and the second request; 
	processing, using the database system, the combined data request; and
	responsive to processing the combined data request, providing at least a portion of shared record data corresponding to the first set of data elements and the second set of data elements to the shared cache.

4. (Original) The system of claim 1, the database system further configurable to cause:	
	processing a request to display a third component; and
	responsive to the request to display the third component, displaying the third component in a user interface at the display device, the displayed third component providing the first portion of the shared record data and the second portion of the shared record data using the shared cache.

5. (Original) The system of claim 1, wherein the components comprise one or more of: a highlights component, a details component, a feed component, a related list component, a recently viewed component, an opportunity history component, a tasks component, a leads component, a calendar component, or a publisher component.
	
6. (Original) The system of claim 1, wherein the first set of data elements comprises one or more of: an account identifier, an opportunity identifier, a record type, a feed comment, a feed post, a parent record identifier, a closing date, an owner identifier, or a next task.

7. (Original) The system of claim 1, wherein the first shared record represents one or more of: an account, an opportunity, a lead, a case, a contact, a contract, a campaign, a solution, a quote, or a purchase order.

8. (Currently amended) A method comprising:
identifying a first one of a plurality of components as comprising a first set of data elements, the components sharing a plurality of data records stored in a shared cache;
	identifying a second one of the components as comprising a second set of data elements; 
	determining that at least one data element of the second set of data elements is different from at least one data element of the first set of data elements;
	identifying, responsive to determining that the at least one data element of the second set of data elements is different from the at least one data element of the first set of data elements and using the shared cache, a first one of the shared records as being associated with the first component and the second component, the first shared record comprising shared record data corresponding to the first set of data elements and the second set of data elements;
	updating the shared record data responsive to:
		determining that the at least one data element of the second set of data elements and the at least one data element of the first set of data elements map to corresponding shared record data of the first shared record, and
		the determining that the at least one data element of the second set of data elements is different from the at least one data element of the first set of data elements;
	determining, using the shared cache, that the first shared record is valid; 
	responsive to determining that the first shared record is valid, causing display at a display device of: 
		the first component, the displayed first component providing at least a first portion of the shared record data, and
		 the second component, the displayed second component providing at least a second portion of the shared record data;
	determining, using the shared cache, that a second one of the shared records is invalid; and
	processing, responsive to determining that the second shared record is invalid, an indication to update the second shared record.

9. (Currently amended) The method of claim 8, the method further comprising:
	identifying, using the shared cache, the second shared record as being associated with the first component and the second component; and
	
	
	providing the updated second shared record to the shared cache.

10. (Original) The method of claim 8, the method further comprising:
	processing, using the shared cache, a first request for shared record data corresponding to the first set of data elements;
	processing, using the shared cache, a second request for shared record data corresponding to the second set of data elements;
	identifying the first shared record;
	generating a combined data request based on the first request and the second request; 
	processing the combined data request; and
	responsive to processing the combined data request, providing at least a portion of shared record data corresponding to the first set of data elements and the second set of data elements to the shared cache.

11. (Original) The method of claim 8, the method further comprising:
	processing a request to display a third component; and
	responsive to the request to display the third component, causing display of the third component in a user interface at the display device, the displayed third component providing the first portion of the shared record data and the second portion of the shared record data using the shared cache.

12. (Original) The method of claim 8, wherein the components comprise one or more of: a highlights component, a details component, a feed component, a related list component, a recently viewed component, an opportunity history component, a tasks component, a leads component, a calendar component, or a publisher component.

13. (Original) The method of claim 8, wherein the first set of data elements comprises one or more of: an account identifier, an opportunity identifier, a record type, a feed comment, a feed post, a parent record identifier, a closing date, an owner identifier, or a next task.

14. (Currently amended) A computer program product comprising computer-readable program code to be executed by one or more hardware processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause:
	identifying a first one of a plurality of components as comprising a first set of data elements, the components sharing a plurality of data records stored in a shared cache;
	identifying a second one of the components as comprising a second set of data elements; 
	determining that at least one data element of the second set of data elements is different from at least one data element of the first set of data elements;
	identifying, responsive to determining that the at least one data element of the second set of data elements is different from the at least one data element of the first set of data elements and using the shared cache, a first one of the shared records as being associated with the first component and the second component, the first shared record comprising shared record data corresponding to the first set of data elements and the second set of data elements;
	updating the shared record data responsive to:
		determining that the at least one data element of the second set of data elements and the at least one data element of the first set of data elements map to corresponding shared record data of the first shared record, and
		the determining that the at least one data element of the second set of data elements is different from the at least one data element of the first set of data elements;
	determining, using the shared cache, that the first shared record is valid; 
	responsive to determining that the first shared record is valid, displaying at a display device: 
		the first component, the displayed first component providing at least a first portion of the shared record data, and
		 the second component, the displayed second component providing at least a second portion of the shared record data;
	determining, using the shared cache, that a second one of the shared records is invalid; and
	processing, responsive to determining that the second shared record is invalid, an indication to update the second shared record.

15. (Currently amended) The computer program product of claim 14, the instructions further configurable to cause:
	identifying, using the shared cache, the second shared record as being associated with the first component and the second component; and
	
	
	providing the updated second shared record to the shared cache.

16. (Original) The computer program product of claim 14, the instructions further configurable to cause:
	processing, using the shared cache, a first request for shared record data corresponding to the first set of data elements;
	processing, using the shared cache, a second request for shared record data corresponding to the second set of data elements;
	identifying the first shared record;
	generating a combined data request based on the first request and the second request; 
	processing the combined data request; and
	responsive to processing the combined data request, providing at least a portion of shared record data corresponding to the first set of data elements and the second set of data elements to the shared cache.

17. (Original) The computer program product of claim 14, the instructions further configurable to cause:
	processing a request to display a third component; and
	responsive to the request to display the third component, displaying the third component in a user interface the display device, the displayed third component providing the first portion of the shared record data and the second portion of the shared record data using the shared cache.

18. (Original) The computer program product of claim 14, wherein the components comprise one or more of: a highlights component, a details component, a feed component, a related list component, a recently viewed component, an opportunity history component, a tasks component, a leads component, a calendar component, or a publisher component.

19. (Original) The computer program product of claim 14, wherein the first set of data elements comprises one or more of: an account identifier, an opportunity identifier, a record type, a feed comment, a feed post, a parent record identifier, a closing date, an owner identifier, or a next task.

20. (Original) The computer program product of claim 14, wherein the first shared record represents one or more of: an account, an opportunity, a lead, a case, a contact, a contract, a campaign, a solution, a quote, or a purchase order.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Nalawade et al. (US 2008/0140937 A1) teaches named cache has been created in all instances in the shared disk cluster, all the instances read from this entry to create the cache on their respective instance; cache is altered to be instance specific by defining a local settings change for any instance, another separate entry is made for that instance; A local cache definition can be appended to override the global definition to have local settings specific to the instance, a different cache configuration for every instance, uniquely determine which instance is using the particular cache ([0085]-[0089], [0335]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “responsive to determining that the first shared record is valid, displaying at a display device: the first component, the displayed first component providing at least a first portion of the shared record data, and the second component, the displayed second component providing at least a second portion of the shared record data. Determining, using the shared cache, that a second one of the shared records is invalid; and processing, responsive to determining that the second shared record is invalid, an indication to update the second shared record” and similarly independent claims 8 and 14.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dismore et al. (US 2010/0223467 A1) describe shared data stored in database, data storage generate query plans to access the requested data from database, sharing database content, distribution context cached, a construction to distinguish views against a document, each page require a separate request, storage associate different object data and application across disparate organization, store information used by the on-demand database service when a view request is received([0049], [0086], [0119], [0124]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154 
5/19/22